Citation Nr: 1131676	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a stomach disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1971 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas where the RO declined reopening the claims.  The Veteran had a hearing before the Board in October 2010 and the transcript is of record.

The Veteran provided additional evidence at his October 2010 hearing, before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted was accompanied with a signed waiver of local jurisdictional review. 

The Board further notes the Veteran perfected an appeal seeking non-service connected pension benefits, but thereafter withdrew his appeal in February 2010.  Accordingly, the issue is no longer before the Board here.

The issues seeking service connection for a low back disorder and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's low back disorder claim has been denied several times in December 1978, October 1985, April 1997 and August 2006 rating decisions, as well as an April 1988 Board decision finding the medical evidence did not associate the Veteran's current low back diagnoses with any incident of his military service.

2.  The last final denial of the low back claim occurred in an August 2006 rating decision where the RO declined reopening the claim finding no new and material evidence had been submitted.

3.  The Veteran's stomach disorder claim has been denied several times in December 1978, October 1985 and April 1997 rating decisions, as well as an April 1988 Board decision finding the medical evidence did not associate the Veteran's current low back diagnoses with any incident of his military service.

4.  The last final denial of the stomach disorder claim occurred in an April 1997 rating decision where the RO declined reopening the claim finding no new and material evidence had been submitted.

5.  Evidence received since the August 2006 decision raises a reasonable possibility of substantiating the low back disorder claim.

6.  Evidence received since the April 1997 decision raises a reasonable possibility of substantiating the stomach disorder claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that declined reopening the claim seeking entitlement to service connection for a low back disorder is final, but evidence received since August 2006 in relation to that claim is new and material, and, therefore the claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).

2.  The April 1997 rating decision that declined reopening the claim seeking entitlement to service connection for a stomach disorder is final, but evidence received since April 1997 in relation to that claim is new and material, and, therefore the claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims he has chronic stomach and low back disorders associated with in-service injury and symptoms.  With regard to his stomach, the Veteran claims his stomach symptomatology began while on active military service due to in-service stress and has persisted thereafter.  With regard to his low back, the Veteran claims he had a low back injury in the military resulting in low back pain ever since.  Although he concedes he had post-service back injuries, he claims the initial military injury predisposed him to his current low back disorders.

His claims were raised and denied several times since his separation from the military.  The RO initially denied these claims in December 1978.  With regard to the stomach claim, the RO noted in-service treatment for acute gastroenteritis and functional bowel syndrome, but found no medical evidence indicative of a chronic stomach disorder related to in-service treatment.  With regard to the low back claim, the RO noted in-service treatment for upper back pain, but found a post-service 1977 motor vehicle accident (MVA) more compelling a link to his current compression fractures of the thoracic and lumbar spine.  The Veteran did not appeal.

Thereafter, the Veteran raised these claims over and over again, and the claims were again denied in October 1985, April 1988, April 1997 and August 2006.  Indeed, the claims were appealed and denied by the Board in April 1988 where the Board noted in-service treatment of the back and stomach, as well as current diagnoses of chronic low back strain with compression fractures and irritable bowel syndrome (IBS), but found no medical nexus linking these current diagnoses to in-service treatment.

The last final denial of the Veteran's stomach disorder claim was in April 1997 where the RO declined reopening the claim finding no new and material evidence had been submitted.  The last final denial of the Veteran's low back disorder claim was in August 2006 where the RO declined reopening the claim finding no new and material evidence had been submitted.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence regarding his claims was received from the appellant within the appropriate appeal period.  Therefore, the April 1997 and August 2006 rating decisions are final.

At the time of the April 1997 rating decision, the record included service treatment records noting in-service treatment for GI and low back complaints, but absent any findings supporting chronic disorders of the stomach or low back; VA and private medical records confirming a post-service 1977 MVA where the Veteran suffered compression fractures of the thoracic and lumbar spine; VA examinations dated in June 1985 and May 1987 indicating diagnoses of lumbar strain, degenerative joint disease (DJD)of the lumbar spine, and IBS, but with no specific opinion with regard to likely etiology; and the Veteran's statements and testimony before the RO in a formal hearing dated March 1987.

At the time of the August 2006 rating decision, the record also included private treatment records dated from 1993 to 1997 noting an additional back injury in February 1996 and treatment thereafter; and VA outpatient treatment records through 2008 including a September 2007 treatment record opining that the Veteran is totally disabled because of his low back disorder.

Potentially relevant evidence received since the April 1997 rating decision includes VA outpatient treatment records now indicating an additional stomach diagnosis of gastritis, associated with pain medications.

Potentially relevant evidence received since the August 2006 rating decision includes January 2009 private medical evaluation and opinion.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's stomach disorder claim last in April 1997 finding no nexus associating the Veteran's chronic stomach disorder with any incident of his military service.  At that time, service treatment records showed the Veteran was treated for acute episodes of gastroenteritis and functional bowel syndrome, but no chronic stomach disorder was diagnosed prior to separation from the military.  Thereafter, at the time of the April 1997 rating decision, the medical evidence indicated a current diagnosis of IBS, but no medical professional had associated his IBS to any incident of his military service.

For evidence to be new and material here, then, it would have to show a current stomach disorder with a reasonable possibility of nexus to his in-service treatment.

Since filing his claim to reopen, VA outpatient treatment records show the Veteran is now currently diagnosed with and treated for gastritis.  There is a July 2004 VA notation indicating a diagnosis of gastritis secondary to NSAID (a pain medication used for his low back).  Since the Veteran is also claiming his low back disorder is associated with his military service, the Board finds the new evidence not dispositive, but raises a reasonable possibility that his stomach disorder may be associated with his military service and, therefore, the claim may be reopened.

With regard to the low back claim, again, the RO denied the claim last in August 2006 finding no nexus associating the Veteran's low back disorder with in-service low back treatment.  At that time, while service treatment records showed complaints and treatment for back strain, to include a temporary profile, the Veteran was never diagnosed with a chronic low back disorder while on active duty.  Thereafter, the Veteran was in a MVA in May 1977 suffering compression fractures in his thoracic and lumbar spine.  The RO found the medical evidence did not associate the Veteran's current low back disorder with in-service treatment, but rather with the post-service injury.

Since the filing of his claim to reopen, the medical evidence also contains records from a private physician, Dr. Zetarelli, noting another post-service back injury in February 1996.  The Veteran also submitted a private medical opinion by Dr. Small dated January 2009. Dr. Small opines the Veteran's chronic compression fractures "more probably than not" occurred while the Veteran was on active duty.  In rendering this opinion, the Board notes Dr. Small did not make any mention to the Veteran's 1977 MVA or February 1996 back injury.

Although not dispositive, however, the nexus opinion by Dr. Small is sufficient to reopen the claim seeking service connection for a low back disorder as the evidence raises a reasonable possibility of substantiating the claim.  The claim, therefore, may be reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Since the claims are being reopened, any deficiencies in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been received to reopen the claim for service connection for a low back disorder, the claim is reopened, and, to that extent only, the appeal is granted.

As new and material evidence has been received to reopen the claim for service connection for a stomach disorder, the claim is reopened, and, to that extent only, the appeal is granted.




REMAND

Initially, the Board notes the claims must be remanded because the Veteran testified during his hearing before the Board in October 2010 that he is currently receiving Social Security Administration (SSA) disability benefits, which are relevant to his claims here.

On review of the claims folder, however, the Board concludes these SSA records are not currently in the claims folder.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his application for benefits and award thereof, to the extent they exist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As explained above, the Veteran's service treatment records confirm treatment for low back pain and acute gastroenteritis while on active duty.  Indeed, his service treatment records indicate he was placed on a temporary profile because of low back strain.  His military records, however, do not confirm diagnosis of any chronic low back or stomach disorder prior to separation.

The claim is complicated because shortly after separation, the Veteran was in a MVA in May 1977, two years after separation from the military, where he suffered compression fractures of his thoracic and lumbar spine.  Private treatment records also note a post-service back injury in February 1996.  The Veteran does not dispute these post-service injuries, but rather indicates his military injury predisposed him to his current low back disorders.

In support of his claim, he submitted a private medical opinion dated January 2009 where Dr. Small opined that the Veteran's compression fractures could stem from in-service injuries.  Although Dr. Small indicates he reviewed military records, Dr. Small does not mention or reconcile the fact that the Veteran was in post-military accidents where thereafter compression fractures were noted.  

Although not dispositive, the Board finds the medical evidence raises a reasonable possibility of substantiating the claim, and a VA examination is indicated to reconcile the conflicting medical evidence.

Similarly, with regard to the stomach disorder claim, after service, subsequent GI treatment all returned within normal limits until 1987, where in a May 1987 VA examination, the Veteran was diagnosed with IBS.  No nexus opinion was rendered at that time.  More recently, a 2004 VA outpatient treatment indicates a diagnosis of gastritis associated with NSAID (pain medication taken in association with the Veteran's low back disorder).   In light of the Veteran's in-service treatment and current diagnoses, the Board concludes a VA examination is necessary.

The RO should also take this opportunity to obtain recent VA and private treatment records.




Accordingly, the case is REMANDED for the following action:

1.   Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

2.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal, to include Dr. Small and Dr. Zetarelli.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in Dallas, Texas from June 2009 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA orthopedic examination to determine any and all current low back disorders and the likely etiology of each condition found. Specifically, the examiner should comment on whether it is at least as likely as not that any low back condition found was caused by his in-service low back treatment for strain.  The examiner should also comment as to whether his in-service treatments "predisposed him" to the back injury sustained in a May 1977 motor vehicle accident or the February 1996 back injury noted in the records.  The examiner should consider and comment on the January 2009 private opinion rendered by Dr. Small.

The claims folder must be reviewed by the examiner. The examiner should provide reasons for any opinion given. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA gastrointestinal examination to determine any and all current stomach disorders and the likely etiology of each condition found. Specifically, the examiner should comment on whether it is at least as likely as not that any stomach condition found is attributable to his in-service stomach treatment and complaints, in-service stress or any other incident of his military service.  The examiner should also comment as to whether NSAID or other medications are causing or aggravating his stomach condition(s) beyond the natural progression.  

The claims folder must be reviewed by the examiner. The examiner should provide reasons for any opinion given. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  After completion of the above and any additional development deemed necessary, the RO should review this matter. The RO must consider all applicable laws and regulations. If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.


Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
HOLLY L. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


